DETAILED ACTION

Response to Arguments
Applicant's arguments filed December 30, 2021 have been fully considered and they are persuasive.

Re: Rejections under 35 U.S.C. § 112(d)
The rejection of claim 12 under 35 U.S.C. § 112(d) as being of improper dependent form has been withdrawn. Claim 12 was amended to depend on the system of claim 8.

Re: Rejections under 35 U.S.C. § 103
Applicant argues on pp. 8-9 of the REMARKS that the cited prior arts in the 103 rejection does not disclose, teach, or suggested the present features of claim 1. After further consideration of the current claims and prior arts, the rejection of the claims under 35 U.S.C. § 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-12, 14-19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record do not teach, disclose, or suggest every element of the independent claims. For example, Li (US 2014/0273950) disclosed updating an application 
While the cited prior arts disclose various portions of the claimed invention, there are no reasonable combination of the cited prior arts that would teach or suggest the elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        3-14-2022